t c memo united_states tax_court michael alan jackson and mary joy jackson et al petitioners commissioner of internal revenue respondent v docket nos filed date michael alan jackson and mary joy jackson pro sese steven i josephy for respondent memorandum opinion thornton judge these cases have been consolidated for purposes of trial and opinion in separate notices of cases of the following petitioners are consolidated herewith michael alan jackson docket nos and and mary joy jackson docket no deficiency respondent determined the following deficiencies and additions to tax in petitioners’ federal income taxes michael alan jackson year deficiency a a additions to tax sec sec sec_6654 dollar_figure dollar_figure big_number dollar_figure n a big_number dollar_figure dollar_figure dollar_figure n a dollar_figure n a mary joy jackson additions to tax sec sec year deficiency a a dollar_figure dollar_figure big_number dollar_figure n a dollar_figure sec_6654 n a n a the issues for decision are whether petitioners received taxable_income in the amounts respondent determined whether petitioners are entitled to deductions whether michael alan jackson mr jackson is liable for a 10-percent additional tax under sec_72 and whether petitioners are liable for the additions to tax that respondent determined in the respective notices of deficiency background when they filed their petition regarding their taxable_year petitioners resided in simpsonville south carolina when unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure he filed his petition regarding hi sec_2002 taxable_year mr jackson lived in kalispell montana when they filed their respective petitions regarding their taxable years petitioners lived in whitefish montana petitioners’ taxable_year in mr jackson received wages in the following amounts as reported on forms w-2 wage and tax statement dollar_figure from lockheed martin aircraft center dollar_figure from godshall godshall dollar_figure from hovis precision products inc and dollar_figure from reed jewelers in addition for mr jackson received a dollar_figure pension distribution from lockheed martin corp reported on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc as well as a dollar_figure refund of prior-year state income taxes for mary joy jackson ms jackson received wages in the following amounts as reported on forms w-2 dollar_figure from adecco employment services and dollar_figure from ge gas turbines greenville for their taxable_year petitioners submitted to respondent a form_1040 u s individual_income_tax_return dated date claiming joint filing_status and two exemptions on this form_1040 petitioners entered zeros for income adjustments to income and taxes due but claimed a dollar_figure overpayment of taxes petitioners attached to the form_1040 a typed statement containing tax-protester rhetoric respondent did not accept petitioners’ form_1040 as a valid_return but issued separate notices of deficiency to them on the basis of substitutes for returns that respondent prepared mr jackson’ sec_2002 taxable_year in mr jackson received dollar_figure in wages from hovis precision products inc as reported on form_w-2 in addition mr jackson received a dollar_figure refund of prior-year state income taxes mr jackson did not file a federal_income_tax return for respondent issued a notice_of_deficiency on the basis of a substitute for return that respondent prepared petitioners’ taxable years in mr jackson received dollar_figure in wages from hovis precision products inc as reported on form_w-2 mr jackson did not file a federal_income_tax return for respondent issued a notice_of_deficiency on the basis of a substitute for return that respondent prepared in ms jackson received wages in the following amounts as reported on forms w-2 dollar_figure from caterpillar inc dollar_figure from the u s postal service dollar_figure from godley group ltd and dollar_figure from ge gas turbines greenville l l c she also received dollar_figure from the s c employment security commission as reported on form 1099-g certain government and qualified_state_tuition_program payments ms jackson did not file a federal_income_tax return for respondent issued a notice_of_deficiency on the basis of a substitute for return that respondent prepared a taxable_income determinations discussion petitioners bear the burden of proving that respondent’s determinations are erroneous see rule a petitioners do not dispute that they received the aforesaid items of compensation pension distribution state_income_tax refunds and payment from the s c employment security commission petitioners have advanced no cognizable reason these amounts are not properly included in their taxable_income as respondent has determined see sec_61 sec_111 in their petitions petitioners broadly deny the figures and contents of the notices of deficiency but contrary to rule if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner bears the burden_of_proof with respect to factual issues relating to the taxpayer’s liability for a tax imposed under subtit a or b of the code sec_7491 in addition if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information in addition to the information_return concerning a deficiency sec_6201 petitioners do not dispute the relevant facts have failed to introduce credible_evidence and have not asserted a reasonable dispute regarding the items reported on the information returns accordingly sec_6201 and sec_7491 are inapplicable b provide no statements of the facts upon which they base assignments of error at trial petitioners raised frivolous arguments characteristic of tax protesters they argued that their wages should not be taxable because they have so little left after they pay their expenses other than their taxes apparently petitioners’ arguments merit no further discussion see heisey v commissioner tcmemo_2002_41 affd 59_fedappx_233 9th cir we sustain respondent’s determinations in the notices of deficiency as to the amounts of petitioners’ unreported taxable incomes for the years at issue b deductions in their petitions and at trial petitioners alleged vaguely and without reference to supporting facts that they are entitled to various deductions deductions are a matter of legislative grace petitioners bear the burden of proving entitlement to them see 503_us_79 respondent has stipulated that in mr jackson paid dollar_figure of mortgage interest and ms jackson paid dollar_figure of mortgage for instance mr jackson contended that he was entitled to full and complete relief from this proceeding because of invalid omb number on the form petitioners did not raise this argument in their petitions in any event the argument is without merit see eg 951_f2d_1189 10th cir 947_f2d_1356 9th cir 127_tc_200 ndollar_figure in addition at trial mr jackson sought to rely upon a letter which he had previously sent to the court demanding that the court verify authenticity of your authority interest we construe these stipulations as a concession by respondent that petitioners are entitled to mortgage interest deductions in these amounts for otherwise petitioners have not shown that they are entitled to any deductions c additional tax for early distributions respondent determined that mr jackson is liable for a percent additional tax on his dollar_figure pension distribution in mr jackson does not dispute that he received this distribution from lockheed martin corp in as reported on form 1099-r if an individual taxpayer receives any amount from a qualified_retirement_plan including an individual_retirement_account the taxpayer’s tax is increased by percent of the portion of the amount that is includable in gross_income sec_72 sec_4974 there are various exceptions to this general_rule but there are no indications in the record that any of the exceptions applies and petitioners raise no arguments with respect to this issue we sustain respondent’s determination on the basis of the record before us see 120_tc_163 d additions to tax and penalties the petitions contain no specific allegations or supporting facts regarding any of the additions to tax that respondent determined in the respective notices for the years at issue petitioners’ arguments at trial largely frivolous challenges to their obligations to pay taxes and other frivolous materials that petitioners have submitted to the court similarly do not specifically address any issue regarding the additions to tax we deem petitioners to have conceded these issues and hold that respondent has no burden of production under sec_7491 as to the additions to tax see 123_tc_213 118_tc_358 we sustain respondent’s determinations as to the various additions to tax subject_to computational adjustments resulting from respondent’s concession that petitioners are entitled to mortgage interest deductions for e sec_6673 penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure whenever it appears to the court that proceedings have been instituted or maintained primarily for delay or that the taxpayer’s position in such proceedings i sec_5 for example the notice_of_deficiency indicates that respondent determined the amount of mr jackson’s liability for the sec_6654 addition_to_tax for by calculating the required_annual_payment by reference to percent of mr jackson’s tax pursuant to sec_6654 the revised computation should take into account the decrease in mr jackson’s tax resulting from the allowance of the mortgage interest_deduction similarly should the recomputed amount of mr jackson’s tax be less than dollar_figure there would be no sec_6654 addition_to_tax see sec_6654 the evidence indicates that mr jackson had no amount withheld as tax in accordingly there is no credit allowable under sec_31 that might otherwise affect the operation of the exception in sec_6654 frivolous or groundless respondent has not asked that we impose a sec_6673 penalty we strongly warn petitioners that they may be subject_to sec_6673 penalties even upon the court’s own motion if they continue to press frivolous arguments in this court to reflect the foregoing and respondent’s concession decisions will be entered under rule
